DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 2005/0282107) [hereinafter Stone].
	With respect to claim 1, Stone discloses an apparatus, as shown in Fig. 1, having: a container 11 (chair-side trap) for receiving particles removed from a patient during a dental procedure, as shown in Fig. 1, the chair-side trap 11 comprising an outer lumen 21 (basin) for collecting the particles from the patient, as shown in Fig. 2; and a filter assembly 19 (filter insert) sized to be received and retained in the chair-side trap 11, for preventing the particles from flowing outside the chair-side trap 11, as shown in Fig. 2, the filter insert 19 comprising: a fabric material for filtering micro-sized particles (see paragraph 0017); sealed edges 25, 29, around a circumference of the filter insert 19, as shown in Fig. 2.

	With respect to claim 2, Stone discloses wherein the chair-side trap 11 comprises at least one base 9 (port) for receiving a hose, as shown in Fig. 2, wherein the filter insert 19 comprises at least one respective aperture sized for receiving the at least one port 9, as shown in Fig. 2.

	With respect to claim 3, Stone discloses wherein the at least one port 9 comprises at least one outlet port 17 (high volume evacuator (HVE) port), as shown in Fig. 2.

	With respect to claim 4, Stone discloses wherein the at least one port 9 comprises an outlet port 17 (saliva ejector (SE) port), as shown in Fig. 2.

	With respect to claim 5, Stone discloses wherein the chair-side trap 11 comprises an elevated rim around a circumference of the basin 21, as shown in Fig. 2, wherein the filter insert 19 is sized to be surrounded and enclosed by a height of the rim, as shown in Fig. 2.

	With respect to claim 6, Stone discloses wherein the chair-side trap 11 is sized to be received in a corresponding opening of a gasket assembly 25 (collection canister), as shown in Fig. 2. 

	With respect to claim 7, Stone discloses wherein the fabric material comprises a fine micron cloth that captures particles greater than 5 microns (see paragraph 0017).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2005/0282107) in view of Johnson (US 4,863,602).
	With respect to claim 8, Stone lacks wherein the sealed edges are formed by fusing the fabric material.
	Johnson discloses a filter element 10, as shown in Fig .1, having a plurality of layers.  The filter element 10 has at least three opening-containing filtering layers (see col. 2, lines 53-55).  Johnson teaches that the layers may be sealed at the edges by being fused in order to prevent leakage around the edges (see col. 2, lines 60-68).  It would have been obvious to one of ordinary skill in the art to provide the filter insert disclosed by Stone, sealed at the edges by fusing the fabric material, as taught by Johnson, in order to prevent leakage (see col. 2, lines 60-68) and since this is common in the filtering arts.

	With respect to claim 9, Stone discloses an apparatus, as shown in Fig. 1, having: a chair-side trap 11 for receiving particles removed from a patient during a dental procedure, as shown in Fig. 1, and sized to be received in a corresponding opening of a collection canister 25, as shown in Fig. 1, the chair-side trap 11 comprising: a basin 21 for collecting the particles from the patient, as shown in Fig .2; an elevated rim around a circumference of the basin 21, as shown in Fig. 2; at least one high volume evacuator (HVE) port 9, 13, 15, for receiving at least one respective HVE hose, as shown in Fig. 2; a saliva ejector (SE) port 31, 9, 15, 13, for receiving a respective SE hose, as shown in Figs. 1-2; wherein the dental filter further comprises: a filter insert 19 sized to be received and retained in the chair-side trap 11, for preventing the particles from flowing outside the chair-side trap 11, as shown in Fig. 2, the filter insert 19 is sized to be surrounded and enclosed by a height of the rim, as shown in Fig. 2, the filter insert 19 comprising: a fabric material comprising a fine micron cloth that captures particles greater than 5 microns (see paragraph 0017); at least one respective HVE aperture sized for receiving the at least one HVE port 9, as shown in Fig. 2; a respective SE aperture sized for receiving the SE port 9; sealed edges 25, 29, around a circumference of the filter insert 19, as shown in Fig. 2. 
Stone lacks wherein the sealed edges are formed by fusing the fabric material.
	Johnson discloses a filter element 10, as shown in Fig .1, having a plurality of layers.  The filter element 10 has at least three opening-containing filtering layers (see col. 2, lines 53-55).  Johnson teaches that the layers may be sealed at the edges by being fused in order to prevent leakage around the edges (see col. 2, lines 60-68).  It would have been obvious to one of ordinary skill in the art to provide the filter insert disclosed by Stone, sealed at the edges by fusing the fabric material, as taught by Johnson, in order to prevent leakage (see col. 2, lines 60-68) and since this is common in the filtering arts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778